 164DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to organize, to form, join, or assist a labororganization, to bargain collectively through a bargaining agent chosen by them-selves, to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any such activities.WE WILL offer Merlene Deweese, Mary Whitten, Lona Fay Craig, and BobbyLouis McGriff their former or substantially equivalent jobs, without prejudiceto seniority or other employment rights and privileges, and pay each of themfor any loss suffered because of our discrimination against them.BYRDs MANUFACTURING CORP.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, SeventhFloor, Falls Building, 22 North Front Street, Memphis, Tennessee, Telephone No.Jackson 7-5451, if they have any question concerning this notice or compliancewith its provisions.Teamsters,Chauffeurs & Helpers Union, Local279 (William S.Wilson d/b/a Wilson Teaming Company)andElizabeth Love.Case No. 13-CC-273.December 18, 1962DECISION AND ORDEROn January 24, 1962, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had not engaged in unfair labor practices and recom-mending that the complaint be dismissed in its entirety, as set forthin the attached Intermediate Report.Thereafter, the General Coun-sel filed exceptions to the Intermediate Report and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Fanning].The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthis case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner only to the extent consistent withthe Decision and Order herein.Contrary to the conclusion of the Trial Examiner, we find thatTeamsters, Chauffeurs & Helpers Union, Local 279, hereinafter calledRespondent, violated Section 8(b) (4) (i) and (ii) (B) by inducing in-dividuals employed by Cole Distributing Company, hereinafter calledCole, and by Morehouse and Wells, hereinafter called Morehouse, Luengage in a strike, and by threatening Cole and Morehouse, with an140 NLRB No. 12. TEAMSTERS, CHAUFFEURS & HELPERS UNION, LOCAL 279 165abject of forcing Cole and Morehouseto cease doingbusiness withWilson Teaming Company, hereinafter called Wilson.1.On September 11, 1961, Guy Clapper,business agent for Re-spondent, visited Cole and had a conversation with two Cole employ-ees, both members of Respondent.The conversation took place inthe presence of Mary Tulak, an office employee. The Trial Examinerspecifically credited her testimony to the effect that Clapper told thetwo Cole employees that, in the event of a picket line, they could betaken off the trucks if they loadedor unloadedWilson trucks.Clapper, who testified that he had been summoned by the two menwho were concerned that they were being "put in the middle" andthat he simply told them not to "let them put you in the middle,"was, inferentially discredited by the Trial Examiner.Mary Tulakalso testified, on both direct and cross-examination, that in this sameconversation Clapper told the two Cole employees that if Wilsonand Cole got "smart," he "could place a picket around Mr. Cole, every-where he went to deliver the beer." 1On September 12,1961, Clapperagain visitedthe Cole premises.Atabout 2 :30 p.m., Clapper had a conversation with Herman Cole, presi-dent of Cole, who testified that Clapper told him that if he allowedWilson to haul Cole's beer, Clapper (i.e., the Respondent) wouldpicket Cole's place of business and Cole's beer delivery trucks every-where they went. Clapper testified that he told Cole that if Cole em-ployees refused to cross the picket line and Cole replaced them withnonunion people, the 1 espondeiit would consider that it had a disputewith Cole and would therefore picket Cole everywhere Cole madedeliveries.Altlhougli Cole, when cross-examined, denied that he mis-understood Clapper and specifically denied Clapper's version of theconversation as expressed by counsel, the Trial Examiner found thatCole, although truthful, misunderstood Clapper and credited Clap-per's version of the conversation.We disagree with this conclusionof the Trial Examiner.Although the Board will not overrule aTrialExaminer's credibility resolution when it is based upon thedemeanor of the witnesses,' we do not find this to be such a case.Notonly is the discredited witness found to be "truthful," but the creditedwitness was inferentially discredited as to his abbreviated account ofthe events of September 11, at which time lie told Cole's employeessubstantially the same thing Cole testified was told to him.Accord-ingly, as Cole's version of the conversation, which he steadfastly'.Mary Tulakalso testified on cross-examinationthat Clapper told the twoCole em-ployees that:ifRose Citywas to load the beer upor they wasto unload empties or some-thing,then he said iftheygot smart well he would show them and D1r Cole that hewould place a picket around every place the boys went to deliver the beer(RoseCitywasthe party from whom Wilson inherited the dispute with Respondent;Respondent used the names"Rose City" and "Wilson"interchangeably.)Standard Dry Wall Products,Inc,91 NLRB 544 166DECISIONSOF NATIONAL LABOR RELATIONS BOARDdenied he misunderstood, relates a threatened course of action entirelyconsistent with that related by a credited witness, Mary Tulak, wecredit Cole.About 3 p.m. that same day, September 12, a Wilson truck arrivedat the Cole premises.Respondent commenced picketing in the im-mediate vicinity of the Wilson truck with signs which identified Wil-son as the primary employer with whom the Respondent had a dispute.Nevertheless, the two Cole employees with whom Clapper had spokenthe day before helped Wilson and a Wilson employee unload the truckfor some 20 minutes. Clapper walked past the truck and pointed outthe picket line to the Cole employees who, thereupon, ceased workingon the truck.The totality of the business agent's conduct on September 11 and 12convinces us that, until advised otherwise by counsel,' the intent ofthe Respondent was to induce the employees of a secondary employer,Cole, to engage in a strike and to coerce the secondary employer him-self, with an object of forcing him to cease doing business with a pri-mary employer with whom the Respondent then had a dispute.WhenClapper, the business agent, pointed out the picket line on Septem-ber 12 to the two Cole employees, who obviously saw it and had beencrossing it for 20 minutes, he was, in effect, reminding them of whathe had told them the day before, that if Wilson (the primary) andCole (the secondary) got "smart," he could picket Cole all over town.On the basis of all the evidence we conclude that Clapper threatenedCole and the Cole employees with a classic secondary boycott if Coledid business with Wilson.Accordingly, we find that Respondent, bythe acts committed by its agent, Clapper, violated Section 8(b) (4) (i)and (ii) (B) of the Act at the Cole site on September 11 and 12, 1961.2.At 6:30 a.m. on September 20, 1961, Wilson brought his trailerto the premises of Morehouse and then departed, leaving the trailerto be unloaded by the Morehouse employees.Sometime between 7 :30and 8 a.m. the pickets and the Morehouse employees, who are mem-bers of Respondent, arrived.The pickets commenced picketing inthe vicinity of the trailer with signs which identified Wilson as the dis-putant although no Wilson employees were present.For about 2hours the Morehouse employees unloaded the trailer.At 10 a.m. theirforeman, who had been told to use his own discretion in the matter bythe president of Morehouse, directed the employees to stop unloadingthe trailer.Wilson was informed of the situation at 1 p.m. and there-after dispatched his own employees to the Morehouse site to finish un-loading the trailer.s Sometime during the next 24 hours Respondent consulted counsel and thereupondirected the two Cole employees to load or unload Wilson trucks.The Respondent, how-ever, did not inform Cole that it withdrew any threat against his doing business withWilson. TEAMSTERS,CHAUFFEURS & HELPERS UNION, LOCAL 279 167Under the circumstances which occurred herein, we disagree with theconclusion of the Trial Examiner that this situation is comparable tothe coffee break absences of the primary employees inInternationalBrotherhood of Electrical Workers, Local Union 861, et al. (PlaucheElectric) Inc.) 4The record reveals that it was the practice of Wilsonto leave his trailer at Morehouse for the Morehouse employees to un-load.'Thus, When Wilson left his trailer at Morehouse and departed,his work was completed until the time came to haul the empty traileraway.Bearing in mind theMoore Dry Dockcriteria,'we find thatWilson was not engaged in his normal business at the Morehouse site.Therefore, we find that it was not Wilson's work which was beingpicketed, but Morehouse's.Under these circumstances, we find that the Respondent picketed asecondary employer, Morehouse, in order to induce its employees tostrike and by such picketing also threatened the secondary employerwith an object to force the secondary employer to cease doing businesswith another employer with whom the Respondent had a dispute.'By such conduct the Respondent violated Section 8 (b) (4) (i) and (ii)(B) of the Act.'3.In addition to the incidents described above, the record shows thatthe Respondent picketed Wilson at a number of other sites.At thetime of such picketing Wilson was engaged in his normal business atthe secondary premises; the picketing was limited to places reasonablyclose to the location of the Wilson trailer; and the picketing clearlydisclosed that the dispute was with Wilson. In these circumstances,Chairman McCulloch and Member Fanning, applying the principlesof theMoore Dry Dockcase, perceive no basis for an unfair labor prac-tice finding as to these incidents.'Accordingly, the complaint shall* 135 NLRB 250.The Board also does not adopt that portion of the IntermediateReport insofar as it may imply that the Board inPlaaiche Electricfound that some of thepicketing was away from the situs of the dispute but was nevetherless lawful5Wilson,testifying concerning the Morehouse incident,stated, "I dropped the trailerin there at 6:30 a in in the morning, which we usually done "®92 NLRB 547, 549 Condition (2) requires that the primary employer be engaged inhis normal business at the situs.4 The General Counsel excepted to the finding of the Trial Examiner that the foremanwas vested with managerial authority and therefore could not be an "individual"withinthe meaning of (i).We find it unnecessary to decide whether, infact, theforeman wasvested with such managerial authority since the men who work for him are "individuals"who could be, and were,induced within the meaning of (1) and the president of Morehouseis an"employer engaged in commerce"who could be, and was,threatened within themeaning of (ii).8 Chairman McCulloch believes that theMoore Dry Dockcriteria are not necessarilythe sole touchstone to determine the existence of a proscribed secondary objective in situa-tions of this kind.However,he deems it unnecessary for purpose of this case to explorethat issue and concurs in the finding here madeSince the Respondent could have picketedand did picket Wilson at his fixed place of business,Member Rodgers would find Respond-ent's picketing also unlawful underWashington Coca Cola Bottling Works, Inc.,107 NLRB299.See the dissenting opinion inPlauche Electric,supra.° Chairman McCulloch concurs in this conclusion for the reason that, in addition to theMoore Dry Dockground relied upon by Member Fanning, the record shows that Wilson's"fixed place of business"was located on premises shared by Rose City and another com- 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe dismissed insofar as it relates to picketing and events other thanthat conduct which occurred at Cole on September 11 and 12,1961, andat Morehouse on September 20,1961.10THE REMEDYHaving found that Respondent violated the Act with respect toconduct involved in the Cole and Morehouse incidents, we shall orderit to cease and desist from such andsimilarconduct, and to postappropriate notices.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Teamsters,Chauffeurs & Helpers Union, Local 279, its officers, agents, representa-tives, successors, and assigns, shall :1.Cease and desist from inducing or encouraging the employeesof Cole Distributing Company and Morehouse and Wells or any otheremployer or person engaged in commerce or an industry affectingcommerce, to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or to per-form any services for their respective employers, and from threaten-ing and coercing Cole Distributing Company and Morehouse andWells or any other employer or person engaged in commerce or anindustry affecting commerce, where an object in either case is to forceor require any employer or person to cease doing business with Wil-son Teaming Company.2.Take the following affirmative action which we find will effectuatethe policies of the Act :(a)Post at the respective business office of Teamsters, Chauffeurs& Helpers Union, Local 279, copies of the attached notice marked"Appendix A." 11 Copies of said notice, to be furnished by the Re-gional Director for the Thirteenth Region, shall, after being dulysigned by an official representative of the Respondent, be posted byLocal 279 immediately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter, in conspicuous places, includingpany ; that the premises abutted on a State highway and consisted of a parking area, agarage and tool shop which are used by these companies,and a small office ; that, so faras appears,there was no overt sign indicating that Wilson occupied these premises, atleast during the period here relevant ; and, finally, that Wilson's drivers reported to thesepremises only four to six times a week to pick up equipment and a like number of timesto return equipment.In the Chairman's view, these are highly relevant circumstances indetermining the latitude to be given the picketing of Wilson's operations elsewhere.Com-parePlauche Electric,supra.10Member Rodgers would have found these incidents also constituted secondaryactivityviolativeof the Act.See footnote 8,supra.11 In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." TEAMSTERS, CHAUFFEURS & HELPERS UNION, LOCAL 279 169all places where notices to members of Respondent are customarilyposted.Reasonable steps shall be taken by Respondent to insure thatsuch notices are not altered, defaced, or covered by any other material.The Respondent shall also sign copies of the notice which the saidRegional Director shall make available for posting at premises whereemployees of Wilson Teaming Company, Cole Distributing Company,and Morehouse and Wells are employed.(b)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken incompliance herewith.IT IS FURTHERORDEREDthat the complaint be, and it hereby is, dis-missed insofar as it alleges that the Respondent has violated the Actotherwise than herein found.APPENDIX ANOTICE TO ALL MEMBERS OF TEAMSTERS, CHAUFFEURS & HELPERSUNION, LOCAL 279, AND TO ALL EMPLOYEES OF WILSON TEAMINGCOMPANY, COLE DISTRIBUTING COMPANY, AND MOREHOUSE ANDWELLSPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT induce or encourage the employees of Cole Dis-tributing Company, Morehouse and Wells, or any other employeeor person engaged in commerce or in an industry affecting com-merce, to engage in a strike or concerted refusal in the course oftheir employment to use, manufacture, process, transport, or toperform any services for their respective employers, or threaten-ing or coercing Cole Distributing Company, Morehouse andWells, or any other employer or person engaged in commerce orin an industry affecting commerce, where an object in eithercase is to force or require any employer or person to cease doingbusiness with Wilson Teaming Company.TEAMSTERS, CHAUFFEURS & HELPERS UNION, LOCAL 279,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Regional Office,Midland Building, 176 West Adams Street, Chicago 3, Illinois, Tele-phone No. Central 6-9660, if they have any question concerning thisnotice or compliance with its provisions. 170DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed on September 13, 1961, by one Elizabeth Love, the RegionalDirector for the Thirteenth Region of the National Labor Relations Board, hereincalled the Board, on October 26, 1961, issued a complaint against Teamsters, Chauf-feurs & Helpers Union, Local 279, herein called Respondent.The complaint allegesthe commission of unfair labor practices by Respondent in violation of Section 8(b)(4) (i) and (ii) (B), and Section 2(6) and (7) of the National Labor Relations Act,as amended (29 U.S.C. sec. 151,et seq ),herein called the ActRespondent, inits answer, while it admits certain allegations of the complaint, denies that it hasengaged in any unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Horace A. Ruckelat Decatur, Illinois, on November 14 and 15, 1961.All parties were representedat the hearing and were afforded full opportunity to be heard and to introducerelevant evidence.Briefs have been filed by the General Counsel and Respondent.Upon consideration of the entire record and the briefs, and upon my observationof the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FACTSWilson Teaming Company, herein called Wilson, an Illinois corporation, has itsprincipal office and place of business at Decatur, Illinois, where it has been engagedat all times relevant to the issues herein in business as a common motor vehicle car-rier of freight.During the calendar year previous to the issuance of the complaintthe Company performed services valued at $62,000, which were performed in Statesof the United States other than the State of Illinois.Morehouse and Wells Co. is an Illinois corporation with its principal office andplace of business at Decatur, Illinois, where it deals in hardware, electrical fixtures,and appliances and other supplies.During the year prior to the issuance of thecomplaint it purchased and delivered to its place of business at Decatur, Illinois,goods and materials valued in excess of $50,000 from outside the State of Illinois.Herman Cole, an individual, does business as Cole Distributing Company, a whole-sale distributor of beer, and has his principal office and place of business at Decatur.During the year prior to the issuance of the complaint Cole received gross revenuefrom his business in excess of $150,000 and purchased goods and materials valuedatmore than $6,000, which were shipped directly to his place of business in Decaturfrom points outside the State of Illinois.Gebhart Stores, Inc., a Delaware corporation, has its principal office and placeof business at Decatur, Illinois, where it is a retail distributor of automobile acces-sories.During the calendar year previous to the issuance of the complaint, its grossrevenue was more than $2,000.000.During the same period it purchased goods andmaterials valued in excess of $50,000 from points outside the State of Illinois, andtransported them to Decatur.Jacob Melnick does business as Super Liquor Stores and has his principal officeand place of business at Decatur, Illinois.During the year prior to issuance of thecomplaint his gross revenue exceeded $50,000.He purchased goods and materialsoriginating outside the State of Illinois of a value in excess of $50,000 which heshipped to his store in Decatur.Firestone Tire and Rubber Company, a Delaware corporation, is engaged in themanufacture, sale, and distribution of automobile accessories.During the year pre-vious to issuance of the complaint, it received at its Decatur retail store gross revenuein excess of $300,000 and purchased goods and materials exceeding $50,000 in valuefrom points outside the State of Illinois and transported them to its store in Decatur.Wilson, Morehouse, Cole, Gebbart, Melnick, and Firestone are engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamsters, Chauffeurs & Helpers Union, Local 279, is a labor organization within,themeaning of Section 2(5) of the Act. TEAMSTERS, CHAUFFEURS & HELPERS UNION, LOCAL 279 171III.THE UNFAIR LABOR PRACTICESA. BackgroundRespondent had for some time a labor agreement with Rose City Express Com-pany, in Decatur, IllinoisThis agreement expired on February 1, 1961.Duringnegotiations for a renewal a dispute arose between the parties.On May 15, 1961,Wilson came into existence and executed an agreement with Rose City pursuant towhich Wilson agreed to perform pickup and delivery contracts which Rose City hadwith its customers.For this purpose Wilson bought certain power tractors fromRose City, but the trailers which Wilson hauled remained the property of Rose Cityand bore its legend.This equipment was parked and maintained at the locationused by Rose City and another trucking company, at 2715 North Oakland Avenue.These premises abut on a State highway and consist of a parking area, a garage andtool shop which are used by the three companies, and a small office. In August 1961,Wilson employed one mechanic and five drivers.He subsequently added an addi-tionalmechanic.Wilson's drivers regularly pick up and return their trucks to thislocation.They report there from four to six times a week to take out their equip-ment, and as many times to return it.The equipment consists of seven tractors andtwo trailei s.Respondent's labor dispute with Rose City arose from its discharge of two drivers,and Wilson inherited this dispute.Respondent began picketing on August 22, 1961,at the location above described, and maintained it 24 hours a day for 11 weeks.TwoofWilson's employees participated in the picketing.The picket signs bore thelegend:Rose City Express-WilsonTeaming CompanyNo Contract, No WorkTeamster's Local 279B. Acts of alleged inducement and encouragementFollowing the establishment of the picket line at the Rose City-Wilson locationthere occurred the events which form the subject matter of this case.On Septem-ber 11, Guy Clapper, Respondent's business representative, called at the plant ofCole Distributing Company.The testimony of Mary Tulak, an office employee,called as a witness by the General Counsel, is that while she was talking to ArthurBradshaw and John Tulak, her father, both warehouse employees and members ofRespondent, Clapper arrived and engaged Tulak and Bradshaw in conversation.Shetestified credibly, and I find, that Clapper told them that, in the event of a picketline, if they loaded or unloaded Rose City-Wilson trucks they could be taken offthe trucks.Clapper returned the following day and talked with Herman Cole, owner of theCompany.According to Cole, Clapper warned him that if Rose City-Wilson hauledCole's beer Respondent would picket his place of business as well as his deliverytrucks wherever they wentClapper's version is that he told Cole that Respondentwas picketing Rose City-Wilson trucks wherever they went, reminded Cole that Re-spondent's contract provided that Cole's employees were not required to cross apicket line, and said that if they voluntarily refused to do so and were consequentlyreplaced by new employees who were not members of Respondent, Respondent wouldconsider that it had a labor dispute with Cole and would picket his trucks. I foundCole to be truthful, but find that he misunderstood Clapper. I credit Clapper'sversion of this conversation.About 3 p in. that afternoon, one of Wilson's trucks, driven by one of Wilson'sdrivers, accompanied by Wilson himself, arrived at Cole's place to pick up a load ofempty beer bottles and kegs.A few minutes later a picket employed by Respondentshowed up and walked up and down in the immediate vicinity of the truck, carryingthe picket sign previously described.Tulak and Bradshaw, in spite of their admittedknowledge that Wilson's truck was being picketed by Respondent, started to load it,assisted byWilson and his driver, and worked for several minutes when Clapperarrived and spoke to them. The testimony of Wilson, who was working in the bedof the trailer, is that Clapper, pointing in the direction of the truck, told Tulak andBradshaw that Respondent was picketing Wilson's truck and that they should not"jeopardize" their union cards.Clapper testified that he only brought it to theattention of the two employees that there was a picket line at Wilson's truck, anddenied that be made any reference to their union cards or that he ordered themto quit work.The testimony of Tulak and Bradshaw supports that of Clapper.On 172DECISIONSOF NATIONALLABOR RELATIONS BOARDthis state of the record I do not find that Clapper made any reference to the unioncards of Tulak and Bradshaw. It is admitted, however, that Tulak and Bradshawdid stop work when Clapper spoke to them, and I cannot accept Respondent's con-tention that their action was entirely voluntary.The fact that they continued toload the truck after arrival of the picket, but before the arrival of Clapper, andstopped loading only after Clapper spoke to them, leads me to conclude, and I do,that Clapper induced and encouraged them to do so.The truck left one-third loaded.On that afternoon or the following day, Clapperconsulted Respondent's attorney, following which Clapper then instructed Tulakand Bradshaw to load and unload Wilson's trucks in the future whenever theyappeared at the Cole premises.As a result, Wilson's truck returned to Cole's placeof business, and Tulak and Bradshaw, in accordance with Clapper's instructionsand together with Wilson and his driver, completed the loading of the empty bottlesand kegs which they had interrupted the day before.About 2 weeks later, whenWilson made one other delivery at Cole's, Wilson's truck was picketed, but withoutany cessation of work by Cole's employees and without any conversation betweenthem and the picket.On the morning of September 20, I0,61,Wilson left a trailer at the place ofbusiness of Morehouse and Wells to be unloaded by the latter's employees.Unload-ing began about 7:30 a.mAbout 8 a.m. Respondent's pickets appeared.The un-loading continued until about 10 a.m.William Teubner, warehouse foreman, askedRobert Humphrey, president of Morehouse and Wells, what he should do about con-tinuingwith the unloading and Humphrey told him to use his own judgment.Sometime later, Teubner exercised the discretion given him by Humphrey, orderedthe unloading stopped, and telephoned Wilson.Wilson arrived with his own menabout 1 p.m. and finished the job.There was no conversation between the picketsor other representatives of Respondent and employees or supervisors of Morehouseand Wells except that, according to Humphrey, two business agents of Respondentcame to his office that afternoon and apologized for picketing the truck.Respondent also picketed Firestone, Gebhart, and Melnick, described in section I,above, on one or two occasions when Wilson was making pickups and deliveries.The picketing in each case was confined to the immediate vicinity of Wilson's truck,and stopped when the truck left.There is no evidence in the record that picketingat these places was accompanied by any conversation between agents of Respondentand any other individual.The picket signs were identical in each instance, andtherewas no interruption of work.The General Counsel in his brief concedesthat with the single exception of the picketing at Morehouse and Wells, picketing atall locations was limited to times when either Wilson or his employees were present.C. The issuesSection 8(b) of the Act, which the complaint asserts Respondent violated, makesit an unfair labor practice for a labor organization or its agents, to:(4) (i) engage in, or to induce or encourage any individual employed by anyperson engaged in commerce . . . to engage in, a strike or a refusal in thecourse of his employment to use, manufacture, process, transport, or other-wise handle or work on any goods, articles, materials or commodities or toperform any services; or (ii) to threaten, coerce, or restrain any person en-gaged in commerce . . . where in either case an object thereof is(B) forcing or requiring any person to cease using, selling, handling, trans-porting, or otherwise dealing in the products of any other producer, processor,ormanufacturer, or to cease doing business with any other person: .Provided,That nothing contained in this clause (B) shall be construed to makeunlawful, where not otherwise unlawful, any primary strike or primary picketing;The following questions present themselves for resolution: (1) whether Clapper'sstatements to two of Cole's employees on September 12, 1961, amounted to induce-ment or encouragement within the meaning of 4(i) (B), above; (2) whether Clapper'sstatements to Cole on September 11 were violative of either of the above subsections,and (3) whether the picketing at the various places named in the complaint, includ-ing Cole and Morehouse and wells, isper seviolative of the Act, as constituting in-ducement and encouragement.CONCLUSIONSAs to (1) I find that Clapper's remarks to two of Cole's employees,which resultedin their refusal to continue unloading a Wilson truck,constitute inducement and en- TEAMSTERS, CHAUFFEURS & HELPERS UNION, LOCAL 279 173couragement within the meaning of subsection 4(i), above.A finding of technicalviolation of the Act might, hence, be justified. I am not, however, disposed to makesuch a finding.This was an isolated instance, soon corrected on Respondent'sspecific instructions, and not repeated.As to (2), for Clapper's conversation with Cole himself to constitute a violationof the Act, it would have to be found that the statements made by Clapper amountedtomore than inducement or encouragement; that is, they would have to amount toa threat, coercion, or restraint in violation of (4) (ii), since Cole is the owner ofCole Distributing Company and not an "individual" within the meaning of (4) (i),1and they did not.The same rationale is applicable to Teubner, Morehouse's foreman, who orderedMorehouse and Wells' employees to stop work upon observing the pickets. I havefound that he was not induced or encouraged in this by the picketing. If it were tobe concluded that he was, this would still not be sufficient for a finding of a viola-tion of the Act.Threats, coercion, or restraint would be necessary, since Teubner,whatever his rank in the supervisory hierarchy, was told by Morehouse and Wells'president, Humphrey, to use his own judgment.Humphrey thus vested managerialauthority in himHe was not, for this purpose, an "individual" within the meaningof the Act. I do not find that Clapper's statement to Cole that (under certain cir-cumstances not present here) he might find himself in the situation of having a primarydispute with him, and would in that event picket his equipment, was coercive.The principal thrust of the briefs, however, is directed to the question of whetherthere was an opportunity for effective picketing at the premises of Rose City-Wilson,the situs of the primary dispute.The General Counsel contends that there was,and relies principally upon theWashington Coca ColaandCampbell Coal Companycases 2Respondent argues that there was not, and relies principally upon theMoore Dry Dockdecision.3InMoore Dry Dock,the Board held that when the situs of a labor dispute isambulatory, picketing of the premises of a secondary employer is lawful primarypicketing if the following conditions are met: (a) the picketing is strictly limited tothe times when the situs of the dispute is located on the secondary employer'spremises; (b) at the time of the picketing the primary employer is engaged in its nor-mal business at the situs; (c) the picketing is limited to places reasonably close tothe location of the situs; and (d) the picketing discloses clearly that the dispute iswith the primary employer.InWashington Coca Cola,however, the Board, in effect, held the rule inMoore DryDockinapplicable when the struck (primary) employer has a permanent place ofbusiness at which picketing can be effectively carried on. In theCampbellcase theBoard, followingWashington Coca Cola,found a violation of the Act on the soleground that the primary employer had a permanent place of business which couldbe effectively picketed.The court, in remanding the case to the Board for furtherhearing,4 held that the existence of a common site and of another place which can bepicketed, "are factors to be considered in determining whether or not the sectionhas been violated, but alone are not conclusive."Upon a rehearing, the Board, ina Supplemental Decision and Order 5 found other factors present, among them thatthe picketing union at each secondary place it picketed, asked employees of thesecondary employer not to accept delivery of the primary employer's product, andthat in some instances these employees refused to work for the duration of thepicketing.The Board reaffirmed its finding of statutory violation.The principal issue as it was formulated at the hearing in the instant case, was,as has been stated, whether effective picketing was possible at the Oakland Avenuepremises of Rose City-Wilson.This is no longer an issue in the case.For, sub-sequent to the hearing and the filing of briefs, the Board on January 15, 1962, releaseditsDecision and Order inInternational Brotherhood of ElectricalWorkers, LocalUnion 861, et al. (Plauche Electric, Inc.),135 NLRB 250, overrulingWashingtonCoca Colaand reaffirming the standards set forth inMoore Dry Dock.The Boardsaid:1 See:Upholsterers Frame & Bedding Workers Twin City Local 61 (Minneapolis HouseFurnishing Company),132 NLRB 40, citingCarolina Lumber Company,130 NLRB 1438.'Brewery and Beverage Drivers and Workers, Local No. 67, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen and Helpers of America, AFL (WashingtonCocaColaBottlingWorks, Inc.),107 NLRB 299;Sales Drivers, Helpers & BuildingConstruction Drivers Local Union 859, etc (Campbell Coal Company),116 NLRB 1020.'Sailors' Union of the Pacific, AFL(MooreDry Dock Company),92 NLRB 547.4 229 F. 2d 514(D C.D C.).5 116 NLRB 1020. 174DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe shall not automatically find unlawful all picketing at the site where theemployees of the primary employer spend practically their entire working daysimply because,as inthis case, they may report for a few minutes at the begin-ning and end of each day to the regular place of business of the primaryemployer.In overrulingWashington Coca Colawe do not, of course, hold that theplace of picketing is irrelevant in determining the legality of the picketing.Weshall in the future, as we have with court approval in the past, consider the placeof picketing as one circumstance, among others, in determining an object ofthe picketing. [Citing cases.]In the instant case, we hold that the office of Plauche was not the solepermissable situs for the publicization of the dispute relating to the performanceof electrical work by Plauche's employees at thepremisesof U.S. Tire.Ac-cordingly, we reject the finding of the Trial Examiner that picketing at the U.S.Tire premises wasper seunlawful.Employees of neutrals as well as of the primary employee were working atthe U.S. Tire premises.Accordingly, the picketing to be lawful had to accordwith theMoore Dry Dockstandards.These standards also are not to be appliedon an indiscriminate"per se"basis, but are to be regarded merelyas aids indetermining the underlying question of statutory violation.In view of this most recent decision of the Board, it remains only to determinewhether the standards ofMoore Dry Dock,set forth above, are met here. It isnot disputed that the picketing at all the locations involved did accord with thesestandards with one possible exception: As has beenseen,Respondent picketed one ofWilson's trucks at the premises of Morehouse and Wells for about 2 hours whenno employee of Wilson's was present.Moore Dry Dockstates that in a mixed-situssituation picketing of the premises of a secondary employer is primary if "(b) atthe time of the picketing the primary employer is engaged in its normal businessat the situs." I do not find that Wilson's normal business at the common situs cameto an end merely because, in this one instance, Wilson left his trailer to be unloadedby the employees of Morehouse and Wells rather than, as was the usual practice, bythese employees and Wilson's employees, jointly.The point which is raised here was raised in thePlauchecase, cited above.Therethe Board held that the absence of the primary employees from the picketed second-ary premises during their lunch periods and coffee breaks did not amount to non-conformity with the rule.There the primary employees at the secondary premiseswere electricians who were working on an electric sign at a hotel.The pickets didnot restrict themselves to the vicinity of the electricsign,the situs of the dispute,but patrolled over 400 feet of plant frontage, particularly that portion which wasthe office and main entrance of the hotel and the driveway for employees of othercontractors working therein.In the instant case, the picketing was confined to the immediate vicinity of thetrailer,which was conspiciously identified by a legend as the property of Rose Cityand did not extend to the rest of the secondary employer's premises.The trailerwas the situs of the picketing, not the rest of the premises, from which the situs wassharply distinguished.Itwas hence clear, even in the absence of any primary em-ployee on the trailer that it was Rose City-Wilson which was being picketed, notMorehouse and Wells.6Accordingly, I find that the picketing at Morehouse andWells on this occasion, and under these circumstances, was in substantial conformitywithMoore Dry Dockstandards.For the reasons set forth above, I do not find a violation of Section 8(b) (4) (i)or (ii)(B) of the Act.RECOMMENDED ORDERUpon the entire record in the case, it is recommended that the complaint be dis-missed in its entirety.6 See:Sterling Beverages, Inc.,90 NLRB 401 (citingSchultz Refrigerated Service, Inc.,87 NLRB 502), where the Board, in finding violation of the Act, said: "The record in thiscase discloses that pickets of the Respondent paraded in front of the secondaryemployer'spremiseswhere Sterling's trucks were not physically present at Ruppert's plant, andfailed to establish that direct and immediate relationship between the picketing and theobject picketed necessary to a finding of purely primary picketing 11